Citation Nr: 1426593	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-49 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), as due to herbicide exposure.  

2.  Entitlement to service connection for glaucoma, to include as secondary to the Veteran's service-connected diabetes mellitus or as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2014, the Veteran provided testimony before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran's respiratory condition, to include COPD, has not been shown by competent medical or lay evidence to be etiologically related to or aggravated by service.

2.  The Veteran's glaucoma did not have its onset during and is not otherwise related to active military service; glaucoma is not proximately due to, or aggravated by the Veteran's service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory condition, to include COPD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1116; 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied with letters sent to the Veteran in June and August 2008 and October 2011. 

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment and VA medical records.  The Veteran was also afforded a VA examination related to his glaucoma claim in December 2013.  The examination report contains sufficient evidence to decide the possible relationship between the Veteran's glaucoma and active service, or the Veteran's service-connected diabetes mellitus.

The Board notes the Veteran was not afforded a VA examination related to his COPD claim; however, the Board finds that VA does not have a duty to provide an examination in this case.  While there is evidence that the Veteran currently has a COPD, the evidence of record does not suggest that his COPD may be related to service.  Thus, a VA examination is not required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that VA has substantially complied with its notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, the Veteran is service connected for diabetes mellitus, type II with hypertension and erectile dysfunction; bilateral hearing loss and tinnitus. 

In addition, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements: (1) that the Veteran served in the Republic of Vietnam during the Vietnam War era; and (2) that the Veteran has been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) . See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

VA regulations provide that if a Veteran was exposed to an herbicide agent during active military service, presumptive service connection is warranted for several disorders, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 -47,928 (Aug. 10, 2012). 

In this case, the Veteran's DD-214 reflects that he had service in the Republic of Vietnam from November 1970 to July 1971.  Therefore, herbicide exposure is conceded.  

III.  Respiratory Condition

The Veteran contends that service connection is warranted for COPD as due to herbicide exposure.  VA treatment records note that the Veteran has a history of COPD and he continues to take medication for COPD.  In an October 2012 statement, the Veteran reported that he was diagnosed with COPD in 1998 and that there are days that he cannot walk to his mailbox without shortness of breath.  Therefore, the current disability element of the claim is established.  

As noted above, herbicide exposure is conceded.  However, service connection for a respiratory condition is not available on a presumptive basis as due to herbicide exposure because it is not included on the list of presumptive diseases in 38 C.F.R. § 3.309(e).  Notwithstanding the inapplicability of the Agent Orange regulations, the Board must still consider whether service connection may be established on a direct a basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Initially, the Board notes that the record does not show an in-service incurrence or aggravation of a respiratory condition.  The Veteran's August 1969 entrance examination noted that the Veteran had chest pain and dyspnea the previous summer.  A chest x-ray and EKG were normal.  The Veteran's July 1971 separation examination was normal.  The Veteran's service treatment records are silent for complaints of or treatment for a respiratory condition.  There is similarly no medical evidence of record suggesting that the Veteran was first diagnosed with a respiratory disorder within one year of his separation from service.  

Post-service treatment records dated October 2000 note that the Veteran has COPD, which the Veteran reported as "fairly mild."  In December 2000, the doctor noted that the Veteran had pulmonary testing done in May 1999 and that spirometry was normal.  The Veteran reported seeing a cardiologist at various times for dyspnea.  The Veteran complained of ongoing dyspnea.

During his April 2014 Board hearing, the Veteran reported that he was first diagnosed with COPD in the early 1990's.  The Veteran reported that while in service, he was exposed to spraying and that there was an incinerator near his barracks that was used to burn old uniforms and trash.  The Veteran reported that the incinerator produced a lot of smoke and that he had to leave his barracks at times until the smoke settled down.  The Veteran reported that he would cough on occasion, but that he did not seek treatment for it.  The Veteran also reported that he was a smoker, but that he quit smoking in 1998.  

To the extent that the Veteran argues that his COPD started in service, while the Veteran is competent to report the onset of his respiratory symptoms, the Board finds that any recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to the Veteran's August 1969 entrance examination that noted that the Veteran had shortness of breath and chest pain the summer prior to his enlistment; service treatment records that do not document treatment for or complaints of a respiratory condition; the Veteran's July 1971 separation examination that does not mention a respiratory condition and showed a normal examination; and the Veteran's October 2000 private treatment records that note that the Veteran had normal pulmonary function testing in May 1999.  Further, the Board notes that the Veteran reported during his April 2014 Board hearing that he was first diagnosed with COPD in the early 1990's, which is almost twenty years after his separation from service.  

The only evidence in support of the Veteran's claim is his own lay statements that his respiratory problems are due to his service, including herbicide exposure in Vietnam.  But as a layperson, without any medical training or expertise, the Veteran is not qualified to render this kind of medical opinion.  The disability at issue in this case could have multiple possible causes, and thus falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, he is only competent to comment on symptoms (e.g., shortness of breath and coughing) he may have experienced during and since service, but not the etiology of his symptoms in terms of whether they are associated with his service, including herbicide exposure many years ago.  

In sum, the evidence of record does not support a finding that the Veteran's respiratory condition is related to his active service and service connection is not warranted based on herbicide exposure.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Glaucoma

The Veteran contends that service connection is warranted for glaucoma, either as secondary to his service-connected diabetes mellitus or as due to herbicide exposure.  In an October 2012 statement, the Veteran reported that he was diagnosed with glaucoma in 1999, that he has undergone several procedures on both eyes, and that he has lost sight in his eyes.  In an October 2012 statement, the Veteran's wife stated that the Veteran's diabetes mellitus is "probably going to contribute to the deterioration of [the Veteran's] sight."  

The evidence shows that the Veteran has a current diagnosis of glaucoma.  A private examination dated December 2013 notes that the Veteran was diagnosed with primary open angle glaucoma with trabeculectomy of the bilateral eyes in the early 1990's.  VA treatment records note that the Veteran continues to receive treatment for his glaucoma.  Therefore, the current disability element of the claim is established.  

As noted above, herbicide exposure is conceded.  However, service connection for glaucoma is not available on a presumptive basis as due to herbicide exposure because it is not included on the list of presumptive diseases in 38 C.F.R. § 3.309(e).  Notwithstanding the inapplicability of the Agent Orange regulations, the Board must still consider whether service connection may be established on a direct a basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Initially, the Board notes that the record does not show an in-service incurrence or aggravation of glaucoma.  The Veteran's August 1969 entrance examination noted that the Veteran wears glasses.  The Veteran's July 1971 separation examination was normal.  The Veteran's service treatment records are silent for complaints of or treatment for an eye condition.  There is similarly no medical evidence of record suggesting that the Veteran was first diagnosed with glaucoma within one year of his separation from service.  

Post-service treatment records dated October 2002 note that the Veteran had ocular trauma in 1974, when acid got into his right eye.  Notes indicate the Veteran was diagnosed with glaucoma in February 2002.  

During his April 2014 Board hearing, the Veteran reported that he was first diagnosed with glaucoma in the early 1990's.  The Veteran also reported that at that time, he was borderline diabetic.  The Veteran's representative also reported that the Veteran believes his glaucoma was brought on by his herbicide exposure.  

While the Veteran is competent to report the onset of his glaucoma symptoms, the Board finds that any recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to the Veteran's August 1969 entrance examination and the Veteran's July 1971 separation examination that did not note glaucoma; service treatment records that are silent for complaints of an eye condition; and the Veteran's private treatment records that document a glaucoma diagnosis in 2002.  Further, the Board notes that the Veteran reported during his April 2014 Board hearing that he was first diagnosed with glaucoma in the early 1990's, which is almost twenty years after his separation from service.  

The only evidence in support of the Veteran's claim is his own lay statements that his glaucoma is due to his service, including herbicide exposure in Vietnam.  But as a layperson, without any medical training or expertise, the Veteran is not qualified to render this kind of medical opinion.  The disability at issue in this case could have multiple possible causes, and thus falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, he is only competent to comment on symptoms (e.g., decreased vision, dryness or redness) he may have experienced during and since service, but not the etiology of his symptoms in terms of whether they are associated with his service, including herbicide exposure many years ago.  

In sum, the evidence of record does not support a finding that the Veteran's glaucoma is related to his active service and service connection is not warranted based on herbicide exposure.  

For the Veteran's claim that his glaucoma is secondary to his service-connected diabetes mellitus, the evidence shows that the Veteran was diagnosed with diabetes mellitus in March 2011.  

A December 2013 VA examination noted that the Veteran was diagnosed with glaucoma in the early 1990's, that he had laser treatment in both eyes, and that he currently takes glaucoma drops to control his glaucoma.  On examination, glaucoma and dry macular degeneration were noted.  The examiner opined that the Veteran's glaucoma is not at least as likely as not aggravated by his service-connected diabetes mellitus.  The examiner explained that the Veteran had advanced primary open angle glaucoma prior to his diagnosis of diabetes mellitus.  The examiner also found that the current severity of the Veteran's glaucoma was not greater than it was prior to the Veteran's diabetes diagnosis.  The Veteran also had surgeries on both eyes to control the glaucoma; in 2003 for the right eye and in 2005 for the left eye, which predate the Veteran's diagnosis of diabetes mellitus.  The examiner also noted that the Veteran's glaucoma was not aggravated beyond its natural progression.  

VA treatment records also indicate that the Veteran had glaucoma surgery on his right eye in 2008 and on his left eye in 2009, which both predate the Veteran's diagnosis of diabetes mellitus.  

Based on the Veteran's private and VA treatment records, and the December 2013 VA opinion, the Board finds that the Veteran's glaucoma is not proximately due to, or aggravated by, his service-connected diabetes mellitus.  The December 2013 VA examiner reviewed the Veteran's treatment records, conducted an examination, and found that the Veteran's glaucoma has not been aggravated by his service-connected diabetes mellitus.  The examiner explained that the Veteran had advanced primary open angle glaucoma prior to his diabetes diagnosis and that his glaucoma has not been aggravated beyond its natural progression.  Based on these facts, the Board concludes that service connection is not warranted for glaucoma on a secondary basis.

For the foregoing reasons, the Board finds that the claim of service connection for glaucoma must be denied.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), as due to herbicide exposure is denied.

Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus or as due to herbicide exposure is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


